Rule 102. PurposeThese rules should be construed so as to  administer every proceeding fairly, eliminate unjustifiable expense and  delay, and promote the development of evidence law, to the end of  ascertaining the truth and securing a just determination. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1929; Apr. 26, 2011, eff. Dec. 1, 2011. ) Notes of Advisory Committee on Proposed Rules For similar provisions see Rule 2 of the Federal Rules of Criminal Procedure, Rule 1 of the Federal Rules of Civil Procedure, California Evidence Code §2, and New Jersey Evidence Rule 5. Committee Notes on Rules—2000 Amendment The  language of Rule 102 has been amended as part of the restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended  to be stylistic only. There is no intent to change any result in any  ruling on evidence admissibility.